                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                          NO. 4:12-CR-86-D-4



  UNITED STATES OF AMERICA

      v.                                                             ORDER

  CHRISTINA MONIQUE CAPERS


       This matter is before the Court on the defendant's Unopposed Motion for Early

Termination of Supervised Release. Upon good cause shown, it is hereby ORDERED that the

offender be discharged from supervision and that the proceedings in the case be terminated.

       SO ORDERED.

       This a,G, day of    feJ., tv   4           ,2021.
                                      JA{&,sc?n~~e°i'rn
                                      United States District Judge




           Case 4:12-cr-00086-D Document 181 Filed 02/26/21 Page 1 of 1
